DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on April 28, 2022 with respect to amended independent claim 1 have been fully considered. Based on Applicant's amendments, the 35 U.S.C. 103 Claim Rejections previously set in the Final Office Action mailed on 03/01/2022 have been withdrawn. The amendments include previously indicated allowable subject matter.

REASONS FOR ALLOWANCE
Claims 1-30 are allowed. 
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method of wireless communication performed by a user equipment (UE), comprising: determining that a first signal is associated with a New Radio Unlicensed (NR-U) Light configuration; determining a frequency hopping (FH) pattern and a set of FH channels for a second signal based at least in part on the determination that the first signal is associated with the NR-U Light configuration, wherein the set of FH channels are included within a bandwidth of a control resource set (CORESET) with index zero; and receiving the second signal based at least in part on the FH pattern and the set of FH channels.

Regarding amended independent claim 1, the closest prior art of Kim discloses a method performed by a UE in a wireless communication system (NR-U) with a BS (Kim, Fig. 21, [0594]-[0595]). The UE determines a candidate frequency position from a synchronization raster configuration to receive a signal synchronization block (SSB) (Kim, Fig. 21, [0596], [0604], [0612]). The SSB is associated with the synchronization raster configuration. The synchronization raster is a configuration to perform transmissions in an unlicensed band for a NR-U system. The BS indicates the UE that RMSI (system information other than an MIB) exist in a frequency band at a predetermined frequency offset away from the frequency candidate of the synchronization raster used in the transmission of the SSB (Kim, Fig. 21, [0596] ln 23-38). The UE determines the frequency domain position of the RMSI based on the SSB received which is associated with the synchronization raster configuration (Kim, [0600], [0604], [0609]-[0612], [0633]). The RMSI is transmitted in a frequency band spaced from the frequency candidate in the synchronization raster by a predetermined frequency offset (Kim, [0654]-[0655]). The UE receives the RMSI from the BS based on the determined frequency domain position indicated by the frequency band (frequency hopping channel) spaced from the frequency candidate in the synchronization raster by a predetermined frequency offset (frequency hopping) (Kim, Fig. 21, [0596] ln 23-38, [0600], [0604], [0609]-[0612], [0633], [0654]-[0655], Fig. 24, [0665]).

Regarding amended independent claim 1, the closest prior art of Oh discloses that the hopping pattern is determined, where system information (other than MIB) is transmitted by a BS to a MTC terminal using a frequency hopping pattern and a narrow band set (Oh, [0023], [0106], [0292]-[0295]). The FHs in the 1.4 MHz channels are included within the entire system bandwidth with resources used to transmit control information to the terminal (Oh, [0023], Fig. 4C, [0095], Fig. 4D, [0269]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method of wireless communication performed by a user equipment (UE), comprising:
determining that a first signal is associated with a New Radio Unlicensed (NR-U) Light configuration;
determining a frequency hopping (FH) pattern and a set of FH channels for a second signal based at least in part on the determination that the first signal is associated with the NR-U Light configuration,
wherein the set of FH channels are included within a bandwidth of a control resource set (CORESET) with index zero; and
receiving the second signal based at least in part on the FH pattern and the set of FH channels” as recited in amended independent claim 1 when considering the claim as a whole. The same rationale applies to amended independent claims 20, 26 and 30 disclosing similar features as amended independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473